KEARSE, Circuit Judge,
concurring:
I am in agreement with much of the majority opinion and believe the judgment must be vacated and the matter remanded for a new trial principally because the jury was erroneously instructed that it could not award nominal damages. See, e.g., Samoilov v. Raz, 222 N.J.Super. 108, 113, 536 A.2d 275 (1987) (where actual damages resulting from assault or battery are not proven, nominal damages may be awarded); see also Perna v. Pirozzi, 92 N.J. 446, 460, 457 A.2d 431 (1983).
I am not persuaded, however, that the court erred in ruling that the alleged assaults were within the scope of employment as a matter of law. As the majority opinion indicates, New Jersey courts have adopted the Restatement (Second) of Agency, which states that “[t]he question of whether or not the act done is so different from the act authorized that it is not within the scope of the employment is decided by the court if the answer is clearly indicated.” Restatement (Second) of Agency § 228 comment d (1958). See also Printing-Mart Morristown v. Sharp Electronics Corp., 116 N.J. 739, 771, 563 A.2d 31 (1989) (per curiam) (citing the Restatement with approval). Here, there is no question that whatever assault took place occurred when plaintiffs tried to enter a secured area. I find it difficult to believe that physical prevention of such conduct is not clearly within the scope of the employment of persons who are security guards.